                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

VANDERBILT UNIVERSITY,                                  )
                                                        )        Civil Action No. 3:18-cv-00046
                        Plaintiff,                      )
                                                        )        Judge Crenshaw
V.                                                      )        Magistrate Judge Frensley
                                                        )
SCHOLASTIC, INC.; HOUGHTON MIFFLIN                      )        JURY DEMAND
HARCOURT PUBLISHING COMPANY; and                        )
TED S. HASSELBRING,                                     )
                                                        )
                        Defendants.                     )

                    ORDER TO AMEND CASE MANAGEMENT ORDER


        This matter comes before the Court on the parties’ joint motion to amend the Case

Management Order. Based on the record and pleadings in this case, the Court finds that the motion

is well-taken and should be granted. Accordingly, the Case Management Order in this case shall

be amended as follows:


Number of Depositions


        Due to the complexity of this case, the long time period involved, and the number of parties, the

parties agree that both Plaintiff and Defendants may take up to thirteen depositions per side, should that

prove necessary.


New Proposed Schedule

        Document Production—Parties shall produce substantially all documents responsive to

requests served prior to December 17 on or before January 17, 2020

        Discovery Motions – deadline moved from January 6, 2020 to February 10, 2020




     Case 3:18-cv-00046 Document 191 Filed 01/07/20 Page 1 of 2 PageID #: 3192
         Fact Discovery – deadline moved from January 23, 2020 to February 28, 2020

         Plaintiff discloses experts – deadline moved from February 3, 2020 to March 11, 2020

         Defendants discloses experts – deadline moved from March 3, 2020 to April 10, 2020

         Expert Discovery Motions – deadline moved from March 16, 2020 to April 24, 2020

         Experts Depositions-deadline moved from March 30, 2020 to May 8, 2020

         Dispositive Motions- deadline moved from April 16, 2020 to May 20, 2020

         Trial – remains at October 6, 2020

         It is therefore ORDERED, ADJUDGED, and DECREED that the Case Management Order

in this matter shall be amended as set forth above.


It is so ordered this 7th day of January, 2020.



                                                      __________________________________
                                                      U.S. Magistrate Judge Jeffery S. Frensley



27557097.3




   Case 3:18-cv-00046 Document 191 Filed 01/07/20 Page 2 of 2 PageID #: 3193
